Citation Nr: 1542618	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to including posttraumatic stress disorder (PTSD), depressive disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active naval service from September 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board previously denied the matter in May 2014.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC), which, in an August 2015 Order, partially vacated the Board's May 2014 decision and remanded the issue of entitlement to service connection for an acquired psychiatric disorder pursuant to a July 2015 Joint Motion for Partial Remand.  

The Veteran testified before the undersigned during a January 2014 videoconference hearing.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record contains evidence showing that the Veteran has a current psychiatric disorder.  See October 2014 VA Treatment Records (diagnosing unspecified anxiety disorder and unspecified depressive disorder, rule out major depressive disorder, rule out depression due to general medical condition); June 2014, December 2013, August 2013, November 2013 VA Treatment Records (diagnosing dysthymia and PTSD); August 2012, March 2012, October 2011, May 2011 VA Treatment Records (diagnosing PTSD).

The Veteran's reports of his in-service stressor involving a jet fuel tank indicate that he may have an acquired psychiatric disorder that is associated with his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006).  He is competent to report his in-service experience of feeling "intoxicated" while trying to rescue two unconscious friends (Jones and Timmons) from a small fuel tank and not knowing whether he was going to reach the top of the ladder in time.  See Transcript of Record at 6-8, 12-13; June 2013 VA Treatment Records (reporting still thinking about the jet fuel tank and not being able to get up to the top of the ladder).  

As the record lacks a medical opinion regarding a nexus, the record contains insufficient evidence to make a decision on the Veteran's appeal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  VA must schedule the Veteran for an examination and obtain a medical nexus opinion.

In addition, in January 2011 the Veteran stated that he was in the Reserves for four years after he was separated from active duty in June 1970.  He also stated that he had been in touch with Jones two years ago via the Internet and that they discussed the in-service incident concerning the fuel tank.  Additional development should be accomplished, as set forth below.  Efforts should also be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records associated with his Reserve service (i.e., for the four years following his separation from active duty in June 1970).

2.  Make arrangements to obtain the Veteran's complete treatment records from the Columbia and Orangeburg VA treatment facilities, dated from June 2012 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the Columbia, Orangeburg, and Charleston VA treatment facilities, dated from January 1994 to October 2002.

4.  Provide the Veteran with an opportunity to submit written statements from Jones and Timmons, and/or any other corroborating evidence, concerning the incident during service when the Veteran rescued them after they became unconscious while working in a fuel tank.

5.  After completing the above development, schedule the Veteran for a VA psychiatric examination.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner should identify all current psychiatric disorders found to be present.  

As to each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during service or is related to any incident of service, including the Veteran's report of fearing for his life while attempting to rescue two unconscious friends from a jet fuel tank.  

For the purpose of providing the opinion, the examiner should accept as true the Veteran's report of fearing for his life while attempting to rescue two unconscious friends from a jet fuel tank, as well as his statements concerning the onset and duration of his symptoms.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

